DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the communications filed on 17 March 2022.
Claims 2-3, 5, 11, 14, 17, 19 and 25 have been canceled.
Claims 1, 4, 6-10, 12-13, 15-16, 18, 20-24, 26 and 27 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on17 March 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 4, 6-10, 13, 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Manikandan et al (US 2020/0065835 A1) in view of Ali et al (US 20170108995 A1) in view of Vichare et al (US 2012/0144242 A1).
Claims 1 and 10: Manikandan discloses a computer-implemented method and system comprising: a network; a communication channel; a processor; and  P201905998US01Page 39 of 45a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising (see at least P[0090] : The system further comprises a random access memory (RAM) or other volatile storage device 650 (referred to as memory), coupled to bus 615 for storing information and instructions to be executed by processor):
collecting a first set of user interaction data related to a product (see P[0024]: a customer that no longer buys and/or uses the company's product) and a first set of user sentiment data related to the product from a communication channel, wherein the user interaction data and user sentiment data are specific to the user (see P[0022]: 1) Customer's sentiment. In one embodiment, a customer's sentiment is reflected from a customer's interactions with the customer representative. In one embodiment, each interaction is scored and the scored interactions are combined into a single customer sentiment score. In one embodiment, the interactions are in the form of communications. These communications with customer representatives include, but are not limited to, text and email messages, live chat logs, phone calls, secure messages, and voicemail messages);
generating a user profile for the user, wherein the user profile includes a satisfaction threshold for using the product based in part on the first set of user interaction data and the first set of user sentiment data (see P[0020]: the customer frustration index captures three aspects of a customer. The first aspect is a customer's sentiment. The second is a temporal pattern. The third is the customer's behavior pattern. P[0022]: 1) Customer's sentiment. In one embodiment, a customer's sentiment is reflected from a customer's interactions with the customer representative. In one embodiment, each interaction is scored and the scored interactions are combined into a single customer sentiment score. In one embodiment, the interactions are in the form of communications. These communications with customer representatives include, but are not limited to, text and email messages, live chat logs, phone calls, secure messages, and voicemail messages. P[0024]: a customer that no longer buys and/or uses the company's product. P[0064]: the customer frustration index is included as part of the customer's genome. P[0105]: to generate a sentiment-progression score; calculating a difference between values of the previous sentiment score and the current sentiment score and calculating a standard deviation of the sentiment scores until the current time to generate a behavior score) ; 
monitoring a second set of user interaction data related to the product from the device on the network and a second set of user sentiment data from the communication channel (see P[0071]: the generation of both the customer frustration index and the predictions can occur in either or both on-line or off-line modes. In one embodiment, with offline computations, the customer attributes data are stored in a database and the CFix computations are scheduled to occur at any time, such as, for example, but not limited to, every hour, end of every day, end of a week and so on. The same architecture can be leveraged to also perform real time computations. In such a case, in one embodiment, the moment a customer interacts with a product or service, the end user dashboard will be updated with the latest/most recent score. P[0080]); 
comparing the second set of user interaction data and the second set of user sentiment data to the satisfaction threshold (see P[0039]: In the second term, sd(S) represents the standard deviation of the sentiment scores from the past N events. In one embodiment, a short-tempered customer tends to have a large sd(S). Thus, if there has been a sharp decrease in a customer's sentiment, more attention may be given to a customer and this would be represented with the numerator. P[0088]: In one embodiment, an application or processing logic receives the C/Fix scores and calculates a change in the C/Fix score over time, which is equated to a change in the customer's view of the product); 
Manikandan discloses “if a customer has been identified that is having some technical issues and their frustration is growing, then an automatic email can be sent with instructions on addressing their issue (e.g., how to debug the technical issues”, see P[0018]).
Manikandan does not expressly disclose user interaction data generated by image recognition from image data of a user interacting with a product from a device on a network…transmitting a software update to fix a problem related to the product in order to mitigate the dissatisfaction of the use but Ali in the same field of endeavor teaches, user interaction data generated by image recognition from image data of a user interacting with a product from a device on a network (see P[0037-0039]: the user, via the user computing device 108, may interact with program components provided by one or more remote computing systems 110. For instance, FIG. 1 shows that the user may interact with a server-side program component 112 which is remotely provided by a computing system 114. For instance, the program component 112 may correspond to a remote service (e.g., a cloud computing service), a web application, etc. P[0046]: the user may provide feedback information in some form other than words or symbols. For example, the user may perform a gesture that is associated with exasperation. In addition, the user may make a facial expression or eye movement that is associated with displeasure, confusion, etc. A video camera and associated video recognition technology can detect these events. For example, the video recognition technology can compare the user's facial expression to one or more patterns associated with displeasure to determine if the user is expressing a complaint while interacting with a program component); transmitting a software update to fix a problem related to the product in order to mitigate the dissatisfaction of the use (see [0069] In yet other cases, the modification component 138 can send code updates to the program component (wherever it happens to be implemented). In some cases, a code update may change the operation of a preexisting program feature. In other cases, a code update may introduce a new program feature that did not previously exist in the program component).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the customer interaction data collection of Manikandan, user interaction data generated by image recognition from image data of a user interacting with a product from a device on a network and transmitting a software update to fix a problem related to the product in order to mitigate the dissatisfaction of the use as taught by Ali because it would provide automated detection of user sentiment (Ali, P[0046]) and also improve user satisfaction (Ali, P[0090]).
Manikandan and Ali do not expressly disclose determining that the user is experiencing dissatisfaction with the product when the satisfaction threshold has been exceeded; and in response to the satisfaction threshold being exceeded, outputting an action to reduce dissatisfaction of the user. However, Vichare which is also directed to addressing user dissatisfaction, teaches tracking end user dissatisfaction variable such as system restarts commanded through the operating system; system shutdowns using operating system instructions; forced power downs by pressing and holding the power switch (see Fig. 1, Fig. 3, P[0018-0019]); determining that the user is experiencing dissatisfaction with the product when the satisfaction threshold has been exceeded; and in response to the satisfaction threshold being exceeded, outputting an action to reduce dissatisfaction of the user (see P[0020]: Monitoring agent 42 processes inputs over a sample time period to define a baseline of expected inputs for the end user. For example, an end user who uses a forced power down at the end of each work day would have a baseline of one forced power down that fits into that end user's normal usage pattern. Once monitoring agent 42 establishes a baseline for a dissatisfaction variable, monitoring agent 42 monitors for changes in behavior patterns associated with the dissatisfaction variable. If a change in behavior of end user inputs from a baseline dissatisfaction variable is detected, then a reporting agent 44 interfaced with monitoring agent 42 issues an alert, such as by communicating a message through a network 46 to a diagnostics agent 48 operating on a server information handling system 50. Diagnostics agent 48 takes proactive measures to diagnose problems with information handling system 10 and otherwise address end user dissatisfaction with information handling system 10. P[0022]: At step 74 a comparison is made between the rate of restarts detected and a threshold value of the rated of expected restarts. If the rate of detected restarts exceeds the threshold, the process continues to step 76 to issue an alert. Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the system and method of performing operations based on customer frustration index of Manikandan as modified by Ali, user interaction data related to a product from a device on a network, determining that the user is experiencing dissatisfaction with the product when the satisfaction threshold has been exceeded, and in response to the satisfaction threshold being exceeded, outputting an action to reduce dissatisfaction of the user as taught by Vichare in order to “help diagnose the cause of end user dissatisfaction” (Vichare, P[0010]). 
Claims 4, and 13: The combination of Manikandan, Ali and Vichare discloses the claimed invention as applied to claims 1, and 10 above. Manikandan further discloses wherein the satisfaction threshold is generated by: analyzing, using machine learning, the first set of user interaction data to determine an initial usage pattern of the user related to the product; analyzing, using natural language understanding, the first set of user sentiment data to determine an initial feeling the user has related to the product; and generating, using machine learning, the satisfaction threshold by utilizing a scoring model for the analyzed first set of user interaction data and the analyzed first set of user sentiment data (see P[0022]: In one embodiment, the text is analyzed using natural language processing (NLP) and/or Natural Language Understanding (NLU), based on customer's behavioral pattern with respect to their text interaction with the company. Sentiment may go up and down quickly. P0028]-P[0034]: Referring to FIG. 2, a combiner/aggregator 202 combines data from a plurality of factors 201 to generate a customer frustration index 203. In one embodiment, factors 201 include three factors. In alternative embodiments, factors 201 includes more or less than three factors. In one embodiment, combiner/aggregator 202 combines factors 201 using one or more models. In one embodiment, the one or more models include an ensemble of models (e.g., a linearly weighted model stack, bagging, etc.) P[0048]: End users feedback information in response to the presented results observed from the models, which is incorporated back into the ensemble by changing the values of the tuning parameters. This approach is referred to herein as A/B testing and is well-known in the art. By leveraging A/B testing, one can quickly iterate through different values of the tuning parameters to obtain a more accurate ensemble model.)
Claims 6 and 15: The combination of Manikandan, Ali and Vichare discloses the claimed invention as applied to claims 1 and 10 above. Manikandan further discloses wherein the communication channel is selected from the group of: a social media website; a service provider website; a product manufacturer website; and a customer service telecommunications line (see P[0022]: These communications with customer representatives include, but are not limited to, text and email messages, live chat logs, phone calls, secure messages, and voicemail messages).
Claims 7, 8 and 9: The combination of Manikandan, Ali and Vichare discloses the claimed invention as applied to claim 1 above. Ali further teaches wherein the device is an Internet of Things (IoT) device, and wherein the network is an IoT network, wherein the product is an IoT device (see P[0037-0038]: smartphone); wherein the product is an application accessible by one or more IoT devices (see P[0034]: program component such as email application. P[0037]:  interact with program components via one or more user computing devices ).
Claim 21: The combination of Manikandan, Ali and Vichare discloses the claimed invention as applied to claim 1 above. Ali further teaches wherein the product is an Internet of Things (IoT) device (see P[0037]: smartphone), and the user interaction data includes metadata indicating how the user interacts with software features of the IoT device (see P[0057-0058]:  The telemetry information may identify the versions of the Email application with which the user interacts (e.g., a locally stored version, a web application version, etc. the telemetry information may describe the devices that the user uses to interact with a program component under consideration. For instance, the telemetry information may indicate that the user interacts with an Email application using a particular type of device (e.g., a tablet-type computing device), and that device uses a particular kind of operating system. In addition, or alternatively, the telemetry information may describe factors in the environment 102 which affect the user's ability to interact with a program component under consideration. For example, the telemetry information may describe the type of connection that the user is using to interact with the Internet.).  
Claims 22-24: The combination of Manikandan, Ali and Vichare discloses the claimed invention as applied to claim 1 above. Ali discloses wherein the IoT device is a smart phone (see P[0037]: smartphone), wherein the product is a software application and the device is a smart phone, and wherein the user interaction data includes metadata indicating how the user interacts with the software application on the smart phone (see P[0037], P[0057-0058]). 
Manikandan, Ali and Vichare do not expressly disclose wherein the software application is a streaming service and the user interaction data includes a frequency related to use of the streaming service.  However, the examiner asserts that the data identifying the type of software application as including streaming service and user interaction data as including  frequency related to use of the streaming service, is simply a label for the type of software application and user interaction data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the type of software application as including streaming service; and user interaction data as including  frequency related to use of the streaming service, be included in the product and user interactions information of Manikandan, Ali and Vichare because the type of product and interaction data does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Manikandan/Ali/Vichare in view of Sánchez Charles et al (US 2017/0270419 A1, hereinafter “Sánchez”)
Claim 12: The combination of Manikandan, Ali and Vichare discloses the claimed invention as applied to claim 10 above. Manikandan, Ali and Vichare do not explicitly disclose the software update is transmitted to the user via contact information associated with the user profile but Sánchez which discloses an issue tracking system and method, teaches wherein the software update is transmitted to the user via contact information associated with the user profile (see P[0048]:  For example, the action indicator may identify a software update that may aid in resolution of the issue, and thus, a user-selectable link indicating an online address for downloading the software update may be transmitted through a network interface toward the client device 101, for example, via e-mail or text message (Examiner notes that contact information has to be associated with the user in order to transmit via email or text message)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manikandan, Ali and Vichare with the system and method of transmitting the software update to the user via contact information associated with the user profile as taught by Sánchez because it would prevent the escalation and/or reduce the future probability of escalation of the ticket element (Sánchez, P[0022]).

Claims 16, 18, 20, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Manikandan in view of Ali in view of Vichare in view of Gailloux et al (US 10909602 B1, hereinafter “Gailloux”).
Claim 16: Manikandan discloses P201905998US01Page 39 of 45a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising (see at least P[0090] : The system further comprises a random access memory (RAM) or other volatile storage device 650 (referred to as memory), coupled to bus 615 for storing information and instructions to be executed by processor):
collecting a first set of user interaction data related to a product (see P[0024]: a customer that no longer buys and/or uses the company's product) and a first set of user sentiment data related to the product from a communication channel, wherein the user interaction data and user sentiment data are specific to the user (see P[0022]: 1) Customer's sentiment. In one embodiment, a customer's sentiment is reflected from a customer's interactions with the customer representative. In one embodiment, each interaction is scored and the scored interactions are combined into a single customer sentiment score. In one embodiment, the interactions are in the form of communications. These communications with customer representatives include, but are not limited to, text and email messages, live chat logs, phone calls, secure messages, and voicemail messages);
generating a user profile for the user, wherein the user profile includes a satisfaction threshold for using the product based in part on the first set of user interaction data and the first set of user sentiment data (see P[0020]: the customer frustration index captures three aspects of a customer. The first aspect is a customer's sentiment. The second is a temporal pattern. The third is the customer's behavior pattern. P[0022]: 1) Customer's sentiment. In one embodiment, a customer's sentiment is reflected from a customer's interactions with the customer representative. In one embodiment, each interaction is scored and the scored interactions are combined into a single customer sentiment score. In one embodiment, the interactions are in the form of communications. These communications with customer representatives include, but are not limited to, text and email messages, live chat logs, phone calls, secure messages, and voicemail messages. P[0024]: a customer that no longer buys and/or uses the company's product. P[0064]: the customer frustration index is included as part of the customer's genome. P[0105]: to generate a sentiment-progression score; calculating a difference between values of the previous sentiment score and the current sentiment score and calculating a standard deviation of the sentiment scores until the current time to generate a behavior score) ; 
monitoring a second set of user interaction data related to the product from the device on the network and a second set of user sentiment data from the communication channel (see P[0071]: the generation of both the customer frustration index and the predictions can occur in either or both on-line or off-line modes. In one embodiment, with offline computations, the customer attributes data are stored in a database and the CFix computations are scheduled to occur at any time, such as, for example, but not limited to, every hour, end of every day, end of a week and so on. The same architecture can be leveraged to also perform real time computations. In such a case, in one embodiment, the moment a customer interacts with a product or service, the end user dashboard will be updated with the latest/most recent score. P[0080]); 
comparing the second set of user interaction data and the second set of user sentiment data to the satisfaction threshold (see P[0039]: In the second term, sd(S) represents the standard deviation of the sentiment scores from the past N events. In one embodiment, a short-tempered customer tends to have a large sd(S). Thus, if there has been a sharp decrease in a customer's sentiment, more attention may be given to a customer and this would be represented with the numerator. P[0088]: In one embodiment, an application or processing logic receives the C/Fix scores and calculates a change in the C/Fix score over time, which is equated to a change in the customer's view of the product); 
Manikandan does not expressly disclose user interaction data generated by image recognition from image data of a user interacting with a product from a device on a network but Ali in the same field of endeavor teaches, user interaction data generated by image recognition from image data of a user interacting with a product from a device on a network (see P[0037-0039]: the user, via the user computing device 108, may interact with program components provided by one or more remote computing systems 110. For instance, FIG. 1 shows that the user may interact with a server-side program component 112 which is remotely provided by a computing system 114. For instance, the program component 112 may correspond to a remote service (e.g., a cloud computing service), a web application, etc. P[0046]: the user may provide feedback information in some form other than words or symbols. For example, the user may perform a gesture that is associated with exasperation. In addition, the user may make a facial expression or eye movement that is associated with displeasure, confusion, etc. A video camera and associated video recognition technology can detect these events. For example, the video recognition technology can compare the user's facial expression to one or more patterns associated with displeasure to determine if the user is expressing a complaint while interacting with a program component).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the customer interaction data collection of Manikandan, user interaction data generated by image recognition from image data of a user interacting with a product from a device on a network as taught by Ali because it would provide automated detection of user sentiment (Ali, P[0046]).
Manikandan discloses “if a customer has been identified that is having some technical issues and their frustration is growing, then an automatic email can be sent with instructions on addressing their issue (e.g., how to debug the technical issues”, see P[0018]). Manikandan and Ali do not expressly disclose determining that the user is experiencing dissatisfaction with the product when the satisfaction threshold has been exceeded; and in response to the satisfaction threshold being exceeded, outputting an action to reduce dissatisfaction of the user. However, Vichare which is also directed to addressing user dissatisfaction, teaches tracking end user dissatisfaction variable such as system restarts commanded through the operating system; system shutdowns using operating system instructions; forced power downs by pressing and holding the power switch (see Fig. 1, Fig. 3, P[0018-0019]); determining that the user is experiencing dissatisfaction with the product when the satisfaction threshold has been exceeded; and in response to the satisfaction threshold being exceeded, outputting an action to reduce dissatisfaction of the user (see P[0020]: Monitoring agent 42 processes inputs over a sample time period to define a baseline of expected inputs for the end user. For example, an end user who uses a forced power down at the end of each work day would have a baseline of one forced power down that fits into that end user's normal usage pattern. Once monitoring agent 42 establishes a baseline for a dissatisfaction variable, monitoring agent 42 monitors for changes in behavior patterns associated with the dissatisfaction variable. If a change in behavior of end user inputs from a baseline dissatisfaction variable is detected, then a reporting agent 44 interfaced with monitoring agent 42 issues an alert, such as by communicating a message through a network 46 to a diagnostics agent 48 operating on a server information handling system 50. Diagnostics agent 48 takes proactive measures to diagnose problems with information handling system 10 and otherwise address end user dissatisfaction with information handling system 10. P[0022]: At step 74 a comparison is made between the rate of restarts detected and a threshold value of the rated of expected restarts. If the rate of detected restarts exceeds the threshold, the process continues to step 76 to issue an alert. Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the system and method of performing operations based on customer frustration index of Manikandan as modified by Ali, determining that the user is experiencing dissatisfaction with the product when the satisfaction threshold has been exceeded, and in response to the satisfaction threshold being exceeded, outputting an action to reduce dissatisfaction of the user as taught by Vichare in order to “help diagnose the cause of end user dissatisfaction” (Vichare, P[0010]). 
Manikandan, Ali and Vichare do not expressly disclose arranging, automatically, a customer service appointment to address a problem related to the product that is causing the dissatisfaction of the user but Gailloux in the same field of endeavor teaches, arranging, automatically, a customer service appointment to address a problem related to the product that is causing the dissatisfaction of the user (see col. 2 lines 6-10: wherein the recommendation message comprises identification of available appointment times at the retail store, prompts the device upgrade client application to select an available appointment time, receives an appointment time selection message from the device upgrade client application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the remediation actions of Manikandan, Ali and Vichare, arranging, automatically, a customer service appointment to address a problem related to the product that is causing the dissatisfaction of the user because it would provide better experience to less self-reliant users (Gailloux, col. 3 lines 43-46).
Claim 18: The combination of Manikandan, Ali, Vichare and Gailloux discloses the claimed invention as applied to claim 16 above. Manikandan further discloses wherein the satisfaction threshold is generated by: analyzing, using machine learning, the first set of user interaction data to determine an initial usage pattern of the user related to the product; analyzing, using natural language understanding, the first set of user sentiment data to determine an initial feeling the user has related to the product; and generating, using machine learning, the satisfaction threshold by utilizing a scoring model for the analyzed first set of user interaction data and the analyzed first set of user sentiment data (see P[0022]: In one embodiment, the text is analyzed using natural language processing (NLP) and/or Natural Language Understanding (NLU), based on customer's behavioral pattern with respect to their text interaction with the company. Sentiment may go up and down quickly. P0028]-P[0034]: Referring to FIG. 2, a combiner/aggregator 202 combines data from a plurality of factors 201 to generate a customer frustration index 203. In one embodiment, factors 201 include three factors. In alternative embodiments, factors 201 includes more or less than three factors. In one embodiment, combiner/aggregator 202 combines factors 201 using one or more models. In one embodiment, the one or more models include an ensemble of models (e.g., a linearly weighted model stack, bagging, etc.) P[0048]: End users feedback information in response to the presented results observed from the models, which is incorporated back into the ensemble by changing the values of the tuning parameters. This approach is referred to herein as A/B testing and is well-known in the art. By leveraging A/B testing, one can quickly iterate through different values of the tuning parameters to obtain a more accurate ensemble model.)
Claim 20: The combination of Manikandan, Ali, Vichare and Gailloux discloses the claimed invention as applied to claim 16 above. Manikandan further discloses wherein the communication channel is selected from the group of: a social media website; a service provider website; a product manufacturer website; and a customer service telecommunications line (see P[0022]: These communications with customer representatives include, but are not limited to, text and email messages, live chat logs, phone calls, secure messages, and voicemail messages).
Claims 26: The combination of Manikandan, Ali, Vichare and Gailloux discloses the claimed invention as applied to claim 16 above. Gailloux further discloses wherein the product is a smart device and the device is a communicatively coupled smart phone that generates user interaction data related to the user using the smart device (see col. 3 lines 62- Col 4 lines 1-8: Opportunities for improving customer interactions with a wireless communication service provider and for increasing the operating efficiencies of the wireless communication service provider can be identified by populating a user interaction history data store with user event data and thereafter analyzing the contents of the data store. User event data can include device reboot events, device low memory events, device battery low power events (e.g., battery power drops to a very low point and the device automatically powers off), mobile application install events, and other events. These kinds of device events can be harvested by a client application executing on the device which bundles up device event history and sends it to the interaction history data store).
Claim 27: The combination of Manikandan, Ali, Vichare and Gailloux discloses the claimed invention as applied to claim 26 above. Manikandan, Ali, Vichare and Gailloux discloses gathering user interactions with a product. Manikandan, Ali, Vichare and Gailloux do not expressly disclose wherein the smart device is a dishwasher and the user interaction data includes one or more data types from the group consisting of modes of wash cycles, lengths of runtimes, and runs per week. However, the examiner asserts that the data identifying the type of the smart device as a dishwasher and user interaction data as including one or more data types from the group consisting of modes of wash cycles, lengths of runtimes, and runs per week is simply a label for the type of smart device and user interaction data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the type of smart device as a dishwasher and user interaction data as including  modes of wash cycles, lengths of runtimes, and runs per week be included in the product and user interactions information of Manikandan, Ali, Vichare and Gailloux because the type of product and interaction data does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jaiswal et al (US 2018/0101579 A1) which discloses modifying an application behavior based on a plurality of user specific data is provided.  [0036]: If the mood adaptation program 110A, 110B determines the user is feeling sad based on the user specific data, the mood adaptation program 110A, 110B may notify a video streaming application to present a funny video to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629